Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edwin Arnoldo Reyes appeals from the district court’s order denying his motion to construe his 18 U.S.C. § 3582(c) (2006) motion as a Federal Rule of Civil Procedure 60(b) motion. In his informal brief, Reyes challenges an earlier order denying his § 3582 motion. Assuming that Reyes has properly appealed this order, we affirm for the reasons stated by the district court. United States v. Reyes, No. 8:01-cr-00533-PJM-20 (D.Md. Mar. 8, 2010). We deny Reyes’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.